 In the Matter of THE IRONTON ENGINE COMPANYandINTERNATIONALASSOCIATION OF MACHINISTS, A. F. OF L.Case No. 9-R-1540.DecidedSeptember29,1944Mr. Howard Van Antwerp,of Ashland, Ky., for the Company.Mr. D. J. Orier,of Cincinnati, Ohio, andCllr.Walter Iseley,of Hunt-ington, W. Va., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Association of Machinists,A. F. of L., herein called the Union, alleging that a question affecting-commerce had arisen concerning the representation of employees ofThe Ironton Engine Company, Ironton, Ohio, herein called the Com-pany, the National Labor Relations Board provided for an appropriatehearing upon due notice before Benjamin E. Cook, Trial Examiner.Said hearing was held at Ironton, Ohio, on September 8, 1944. TheCompany and the Union appeared at and participated in the hear-ing.'All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties were af-forded opportunity to file briefs with the Board.Upon the entire record of the case, the Board makes the following:FINDINGS OF FACT1.1 HE BUSINESS OF TIIE COMPANYThe Ironton Engine Company is an Ohio corporation with,its prin-cipal place of business at Ironton, Ohio, where it is engaged in themanufacture of heavy duty machine products.During the 12-month1Although United Steelworkers of America, C. I 0., was served with Notice of Hearing,it (lid not appear.58 N. L R. B, No. 132.648 THEIRONTON ENGINECOMPANY649period preceding the hearing, the Company purchased materials valuedin excess of$50.000, 75percent of which was shipped to it from pointsoutside the State of Ohio.During the same period the Con-1pany soldproducts valued in excess of$25,000, 50percent of Nvhich was shipped topoints outside the State of Ohio.The Company admits, for the purpose of this proceeding, that itis engaged in commerce within the meaning of the National LaborRelations Act.11.TIM ORGANIZATIONINVOLVEDInternationalAssociation ofMachinists is a labor organizationa,ffiliated with the American Federation of Labor, admitting to mem-.,bership employees of the Company.1111.THE QUESTION CONCERNINGREPRESENTATIONOn July10,1944, the Union requested the Con-ipany to recognizeit-as the exclusive collective- b,,irgaining,represeiita,tive,of the Com-pany's employees.The Company refused this request.Astatement of ,I Field Examinei^- of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number, of employees in the unit hereinaf ter found to beappropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees'of the Company, within the meaningof Section9 (c)and Section 2(6)and(7)Off the Act.IV.'THE APPROPRIArIE UNrrWe fiiid,^ in accordance with a stipulation of the parties, that all,production and maintenance employees of the Company at its Ironton,Ohio, plant, including inspectors, janitors, and watchmen, but exclud-ing office and clerical employees, draftsinen, plant clerks, foremen, andany other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining, within then-lealling of Section9 (b)of the -Act.V.TIIE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolvedbymeans of an electionbysecret ballot amongthe employees in the appropriate unit who were employed during theThe Field Examiner reported that -the Union presented75membership applicationcards.There are105persons in the appropriate unit. '650DECISIONSOF NATIONALLABOR RELATIONS BOARDpay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of,the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDir,ECTED that, as part of the investigation to ascertain' representa-tives for the purposes of collective bargainuig with The IrontonEngine Company, Ironton, Ohio, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Ninth Region, acting in this matter as.agent for the National Labor Relations Board,and`subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the 'pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the arniecl forces of theUnited States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave clot been rehired or instated prior to the date of the election,to determine whether or not they desire to be represented by Interna-tionalAssociation of Machinists, A. F. of L., for the purposes ofcollective bargaining.